 

Exhibit 10.4

 

 
[logo.jpg]

 

LICENSING AGREEMENT

 

This Sponsored Licensing Agreement (“Agreement”) is entered into by True Nature
Holding Inc., doing business (“TNTY”) and (the “Healthcare Industry Provider, or
“User”), effective on the date it is last signed by the Parties (the “Effective
Date”).

 

ARTICLE I. RECITALS

 

A.     TNTY has developed and owns the rights to proprietary software used for
certain “telemedicine” applications including for recording client health
records, which may include prescriptions and other healthcare activities, which
is called the TNTY “Simple HIPAA” System (“TNTY System” or “Software”).

 

B.     The Software is capable of being integrated with the User information
technology systems often found in medical and veterinary professional officer
sand the system is designed to interface certain existing and new data with
those existing systems.

 

C.     The User wishes to license the Software for use in its business, and in a
manner that allows it to use the system with its clients as well. In this
relationship the User shall be deemed to be a “Sponsor” of the system such that
is may include certain interfaces unique to the User, communications,
advertising and self-promotion to the User's employees and clients, use the TNTY
name, and be trained on and use the Software.

 

D.      TNTY desires to allow the foregoing.

 

E.     The Parties agree that the terms and conditions of this Agreement are
fair and beneficial to their relationship.

 

ARTICLE II. CONSIDERATION

 

Consideration for this Agreement comprises the recitals above, which are true
and fully a part of this Agreement, the mutual promises and covenants below, and
additional, valuable consideration, the receipt of which is hereby acknowledged.

 

ARTICLE III. TNTY SYSTEM

 

A.     INTERFACE. TNTY will install the Software and integrate it with the
User’s current information technology to the extent allowable and practical
within the User's license for that information technology The User will
cooperate in every way, and take any step necessary, to achieve a successful
interface between their existing system and TNTY System, including when

 

Page | 1 of 7

--------------------------------------------------------------------------------

 

 

[logo.jpg]

 

 

necessary communicating the technical needs for the interface with the providers
of the current information technology.

 

B.     USE. For the duration for this Agreement, the User will use TNTY System,
and continue to keep TNTY System installed, functioning, and properly
interfacing.

 

C.     TECHNICAL SUPPORT. TNTY will provide reasonable technical support for
your TNTY System on an ongoing basis by phone or by authorized remote access.
TNTY will further provide software updates as available as a part of a Software
Maintenance Agreement

 

D.     TRAINING. TNTY will train selected User employees in the use of TNTY
System. All employees will be trained together. Training will comprise two hours
of training on the Software and one hour on the client and veterinarian portal,
to take place in one day. Additional training may be provided at additional
cost.

 

ARTICLE IV.     LIMITED LICENSES

 

A.     TERM. This agreement shall have a 12-month term, unless otherwise
extended by mutual consent in writing.

 

B.     LIMITED LICENSE TO TNTY SYSTEM. During the term of this Agreement, TNTY
grants to the User the non-exclusive and non-transferable license to use one
copy of the Software for use solely in its business operations, and to the
extent applicable, that of its clients. That use is limited to furthering the
terms of this Agreement. The User may not copy the Software, modify it,
incorporate it in other technology (except to interface with its existing
information system under this Agreement), repurpose it, or sublicense, share,
resell, or otherwise convey it to any third party without TNTY’s prior, written
consent. The Software and the code underlying it remain the property and
intellectual property of TNTY at all times, regardless of registration with any
government agency.

 

C.     USE. The User will only use the above licenses granted under this Article
in relation to the healthcare services it provides. Furthermore, it will refrain
from making any use thereof in any way that might diminish, tarnish, disparage,
or otherwise damage goodwill in the Service Mark. Additionally, the User must
include the words “A TNTY Sponsor” or “A TNTY User” on every product container
(pill boxes, bottles, etc.) it delivers to its clients, and on all their
promotional material.

 

D.     SOURCE CODE. TNTY will place a copy of the source code and documentation
in escrow not less than monthly and provide full access in the case of a
business failure by TNTY. TNTY will own the code, but User will have a license
unique for their “Sponsored” version.

 

Page | 2 of 7

--------------------------------------------------------------------------------

 

 

[logo.jpg]

 

 

ARTICLE V.     COMPENSATION

 

A.     INITIAL LICENSE, SETUP AND INTEGRATION FEE. The User shall pay to TNTY an
initial license fee of Twelve Thousand Five Hundred Dollars ($12,500.00) as
consideration for the development of the Sponsor's version of the Software, to
include installation and setup, as well as all use during the initial 12-month
term. Payment terms for "Simple HIPAA for Vets and Pets", Sponsored version:

 

 

1.

$1,000 on signing, not later than June 30, 2018 (just send me copy of check,
and stick it in the mail);

 

2.

$2,500 on first delivery of product version to Client;

 

3.

$2,500 on first installation to at least ten (10) vet clients;

 

4.

$6,000 divided into remaining months on 12-month contract, due on 10th of each
month

 

Sponsor licensee keeps all advertising fees from vendors or other 3rd parties,
up to $12,500 per year; All advertising fees over $12,500 are split 50/50
between licensee and TNTY will provide candidates for advertising subject to
approval by licensee.

 

B.     MAINTENANCE PAYMENTS. The User will pay TNTY an annual maintenance fee
equal to Fifteen Percent (15%) of the initial license fee. In this case the
total annual maintenance shall be $1,875, payable monthly at a rate of $156.00
per month.

 

C.     MODE OF PAYMENT. The User will be invoiced by TNTY. Terms - payable on
receipt of invoice.

 

ARTICLE VI.     EVENTS OF DEFAULT

 

The User will be deemed in default under this Agreement if any of the events
below occurs.

 

A.     The User is dissolved.

 

B.     The User files for bankruptcy, seeks a substantially similar protection
from creditors under state law, or is forced into the foregoing by its
creditors.

 

C.     A pharmacist in the User is subject to disciplinary proceedings, and TNTY
notifies the User that it deems the proceedings serious enough to constitute an
event of default.

 

D.     The User is subject to a claim, demand, pursuit, lawsuit, administrative
complaint, or other similar action for professional negligence, and TNTY
notifies the User that it deems that action credible enough to constitute an
event ofdefault.

 

Page | 3 of 7

--------------------------------------------------------------------------------

 

 

[logo.jpg]

 

 

E.     The User’s approved credit card is declined for any reason and User does
not remedy the situation within 3 business days.

 

ARTICLE VII.     TERMINATION

 

A.     ONE-YEAR TERMS. This Agreement for this license is valid for one year
following the Effective Date. It may be renewed only by mutual agreement in
writing. The monthly fee charged is subject to change at the time of any
renewal. Except as provided in Section B of this Article, the parties may not
cancel this Agreement except at the time of renewal or by mutual, written
agreement.

 

B.     TERMINATION FOR DEFAULT. Notwithstanding Section A of this Article, this
Agreement will terminate immediately upon an event of default, unless
termination is expressly waived by TNTY in writing.

 

C.     EFFECT OF TERMINATION

 

 

1.

Termination of Services. Upon this Agreement’s termination, TNTY will
immediately turn off the User’s TNTY System account and terminate web and
interface services.

 

 

2.

End of Limited Licenses. The limited licenses granted the User to use TNTY
System and the name TNTY will terminate immediately upon termination of this
Agreement. In conjunction with any termination the User agrees to return to TNTY
any and all of TNTY documentation or other materials or equipment provided by
TNTY in conjunction with this License

 

ARTICLE VIII.     CONFIDENTIALITY

 

A.     CONFIDENTIAL MATERIAL. In the course of this Agreement, either Party may
become aware of information in the possession of the other Party, which
information is not known or readily ascertainable by the general public, and
which the latter Party has taken care to keep secret (“Confidential
Information”). Confidential Information may include, without limitation and as a
matter of example only, training manuals or software use and code.

 

B.     EXCLUSION. Confidential Information does not include information already
known by the Party receiving it prior to the Effective Date or information
obtained from a source other than the Parties.

 

Page | 4 of 7

--------------------------------------------------------------------------------

 

 

[logo.jpg]

 

The Party receiving Confidential Information may not disclose its nature,
content or existence except:

 

 

1.

To its own officers and employees but only to the extent necessary to implement
this Agreement;

 

 

2.

To its attorneys, accountants, or other advisors if in their estimation they
need to know the Confidential Information to effectively provide their services;

 

 

3.

In response to a court order, but only after giving the Party who provided the
Confidential Information the opportunity to oppose such court order;or

 

 

4.

With the express permission of the Party who provided the Confidential
Information

 

C.     LIMITS ON USE. The Party receiving the Confidential Information may not
use it for any purpose other than to implement this Agreement or as authorized
by the Party that provided it.

 

D.     RETENTION. The Party receiving Confidential Information must take
reasonable precautions to maintain its confidentiality.

 

ARTICLE IX.     MISCELLANEOUS TERMS

 

A.     Choice of Law and Venue. This Agreement is governed by Florida law. Any
litigation arising out of or related to this Agreement will be heard by such
Florida or Federal Court in and for Duval County as has subject-matter
jurisdiction, and the Parties hereby subject themselves to that Court’s
jurisdiction.

 

B.     Parties and Entire Agreement. This Agreement binds the Parties thereto,
their officers, directors, affiliates, successors and assigns. This agreement is
the “entire agreement” and supersedes any other agreements, whether written or
verbal, between the parties.

 

C.     No Third-Party Rights. Nothing in this Agreement creates any right in
favor of any person or entity other than the Parties and this agreement may not
be assigned to any other parties without the written consent of TNTY.

 

Page | 5 of 7

--------------------------------------------------------------------------------

 

 

[logo.jpg]

 

 

D.     Nature of Relationship. Nothing in this Agreement may be construed to
create a partnership, joint venture, or any relationship other than that clearly
apparent from the plain terms of this Agreement.

 

E.     No waiver. The failure of either Party to insist on the performance of
any of the terms of this Agreement, or the waiver of any breach of any of the
terms of this Agreement, will not be construed as waiving any other term or
right at any other time.

 

F.     Severability. If any Court should hold or find any of the terms of this
Agreement void or voidable, such a finding may in no way affect the enforcement
or validity of the remainder of this Agreement or the particular paragraph in
which the provision is located.

 

G.     Interpretation. The Parties acknowledge that they have read this
Agreement, that they understand its terms, and that they agree to be bound by
it. Each has had the opportunity to consult with an attorney. In the event an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly, and no presumption or burden of proof may arise
favoring or disfavoring either Party by virtue of authorship.

 

H.     Integration. The Parties represent and warrant that they are not relying
on any promises or representations that do not appear written in this Agreement.
In particular, the Shared Services Program Overview that may have been presented
to the User was presented as a visual aid only. The terms of this Agreement
alone govern.

 

I.     Numbers and Genders. Where the context so indicates or requires, the
singular includes the plural, the plural the singular, and the use of any gender
is applicable to all genders.

 

J.     Captions. The captions in this Agreement are for convenience only, are
not a part of this Agreement, and do not limit or amplify the terms and
provisions of this Agreement.

 

K.    Survivability. Where necessary to enforce the Parties’ intent under
this Agreement, its provisions are meant to survive its termination.

 

L.     Writings. Any action required by this Agreement to be taken in writing
may be done by electronic mail.

 

M.     Amendment. This Agreement may not be amended except by written agreement
signed by both Parties.

 

Page | 6 of 7

--------------------------------------------------------------------------------

 

 

[logo.jpg]

 

 

N.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original, and all of which
together constitute one and the same instrument. Signatures transmitted by
facsimile or digital scan will be deemed original signatures.

 

O.     Authority. The persons executing this Agreement are duly authorized by
the respective Parties to do so.

 

 

 

 

 

SIGNATURES                       Name   Date   for Pharmacy Name                
              Jay Morton, President and Interim CEO   Date   for True Nature
Holding Inc. (TNTY)      

 

 

 

Page | 7 of 7
 

 

 

 

 